Exhibit 10-aaa(2)

  PLEDGE AGREEMENT dated as of March 3, 2003 among MEMC ELECTRONIC MATERIALS,
INC., a Delaware corporation ("Borrower"), each subsidiary of the Borrower
listed on Schedule I hereto (each such subsidiary individually a "Subsidiary
Pledgor" and collectively, the "Subsidiary Pledgors"; the Borrower and the
Subsidiary Pledgors are referred to herein individually as a "Pledgor" and
collectively as the "Pledgors") and CITICORP USA, INC., as collateral agent (in
such capacity, the "Collateral Agent") for the Secured Parties (as defined in
the Security Agreement).

Reference is made to (a) the Revolving Credit Agreement dated as of December 5,
2002 (as amended, supplemented or otherwise modified from time to time, the
"Revolving Credit Agreement"), among the Borrower, the lenders from time to time
party thereto (the "Lenders"), the Collateral Agent and Citicorp USA, Inc., as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent") and (b) the Guarantee Agreement dated as of March 3, 2003 (as amended,
supplemented or otherwise modified from time to time, the "Guarantee Agreement")
among the Subsidiary Pledgors and the Collateral Agent. Capitalized terms used
herein and not defined herein shall have meanings assigned to such terms in the
Revolving Credit Agreement.

 The Lenders have agreed to make Loans to the Borrower pursuant to, and upon the
terms and subject to the conditions specified in, the Revolving Credit
Agreement. The Pledgors have agreed to guarantee, among other things, all the
obligations of the Borrower under the Revolving Credit Agreement on a senior
subordinated basis as set forth in Article X of the Revolving Credit Agreement
and Article II of the Guarantee Agreement. The obligations of the Lenders to
make Loans are conditioned upon, among other things, the execution and delivery
by the Pledgors of a Pledge Agreement in the form hereof to secure (a) the due
and punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for pre yment or otherwise
and (ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the Secured
Parties under the Revolving Credit Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Loan Parties under or pursuant to the Revolving Credit
Agreement and the other Loan Documents, (c) unless otherwise agreed to in
writing by the applicable Lender party thereto, the due and punctual payment and
performance of all obligations of the Borrower or any other Loan Party, monetary
or otherwise, under each Hedging Agreement entered into with a counterparty that
was a Lender (or an Affiliate of a Lender) at the time such Hedging Agreement
was entered into and (d) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to the
Administrative Agent or any of its Affiliates and arising from treasury,
depositary and cash management services in connection with any automated
clearing house transfers of funds (all the monetary and other obligations
referred to in the preceding clauses (a) through (d) being referred to
collectively as the "Investor Revolver Obligations").

1 of 18



--------------------------------------------------------------------------------

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

SECTION 1. Pledge. As security for the payment and performance, as the case may
be, in full of the Investor Revolver Obligations, each Pledgor hereby pledges
and grants to the Collateral Agent, its successors and assigns, and hereby
grants to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a security interest in all of such Pledgor's
right, title and interest in, to and under (a) the Equity Interests owned by it
which are listed on Schedule II hereto and any Equity Interests obtained in the
future by such Pledgor and the certificates representing all such Equity
Interests (the "Pledged Interests"); provided that the Pledged Interests shall
not include (i) more than 65% of the issued and outstanding voting stock of any
Foreign Subsidiary, (ii) the outstanding voting stock of MEMC Korea Company,
MEMC Kulim Electronic Materials, Sdn. Bhd., MEMC Southwest Inc. and Taisil
Electronic Materials Corporation r (iii) to the extent that applicable law
requires that a Subsidiary of such Pledgor issue directors' qualifying shares,
such qualifying shares; (b)(i) the debt securities owned by it which are listed
opposite the name of such Pledgor on Schedule II hereto, (ii) any debt
securities in the future issued to such Pledgor and (iii) the promissory notes
and any other instruments evidencing such debt securities (the "Pledged Debt
Securities"); (c) all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms hereof; (d) subject to Section 5, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of, in exchange for or upon the conversion of the securities referred to
in clauses (a) and (b) above; (e) subject to Section 5, all rights and
privileges of such Pledgor with respect to the securities and other property ref
erred to in clauses (a), (b), (c) and (d) above; and (f) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the "Collateral"). Upon delivery to the Collateral
Agent, (a) any Pledged Interests, any Pledged Debt Securities or any stock
certificates, notes or other securities now or hereafter included in the
Collateral (the "Pledged Securities") shall be accompanied by stock powers duly
executed in blank or other instruments of transfer satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request and (b) all other property comprising part of the
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the secur ities theretofore and
then being pledged hereunder, which schedule shall be attached hereto as
Schedule II and made a part hereof. Each schedule so delivered shall supersede
any prior schedules so delivered.

 Any security interest granted hereunder shall be subject to the prior lien and
security interest granted under the Bank Loan Documentation as security for the
payment or performance, as the case may be, in full of the Bank Revolver
Obligations (the "Senior Security Interest").

 TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 SECTION 2. Delivery of the Collateral. (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral, unless such certificates, instruments or documents
have already been delivered to and received by the Collateral Agent (as defined
in the Bank Loan Documentation).

2 of 18



--------------------------------------------------------------------------------

> (b) Each Pledgor will cause any Indebtedness for borrowed money owed to the
> Pledgor by any Person to be evidenced by a duly executed promissory note that
> is pledged and delivered to the Collateral Agent pursuant to the terms
> thereof, unless such promissory note has already been delivered to and
> received by the Collateral Agent (as defined in the Bank Loan Documentation).

 SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:

> (a) the Pledged Interests represent that percentage as set forth on
> Schedule II of the issued and outstanding shares of each class of the Equity
> Interests of the issuer with respect thereto;
> 
> (b) except for the Senior Security Interest, the lien and security interest
> granted under the Indenture Documentation as security for the payment or
> performance, as the case may be, of the Indenture Obligations and the security
> interest granted hereunder, such Pledgor (i) is and will at all times continue
> to be the direct owner, beneficially and of record, of the Pledged Securities
> indicated on Schedule II, (ii) holds the same free and clear of all Liens
> other than Liens permitted pursuant to Section 6.02 of the Revolving Credit
> Agreement, (iii) will make no assignment, pledge, hypothecation or transfer
> of, or create or permit to exist any security interest in or other Lien on,
> the Collateral, other than pursuant hereto, and (iv) subject to Section 5,
> will cause any and all Collateral, whether for value paid by such Pledgor or
> otherwise, to be forthwith deposited with the Collateral Agent and pledged or
> assigned hereunder;
> 
> (c) such Pledgor (i) has the power and authority to pledge the Collateral in
> the manner hereby done or contemplated and (ii) will defend its title or
> interest thereto or therein against any and all Liens (other than the Liens
> created or permitted by the Loan Documents, the Bank Loan Documentation and
> the Indenture Documentation), however arising, of all Persons whomsoever;
> 
> (d) no consent of any other Person (including stockholders or creditors of any
> Pledgor) and no consent or approval of any Governmental Authority or any
> securities exchange (other than consents already obtained by the Borrower
> under the Bank Loan Documentation, the Indenture Documentation and the Italian
> Guaranty) was or is necessary to the validity of the pledge effected hereby;
> 
> (e) by virtue of the execution and delivery by the Pledgors of this Agreement,
> when the Pledged Securities, certificates or other documents representing or
> evidencing the Collateral are delivered to the Collateral Agent in accordance
> with this Agreement, the Collateral Agent will have a valid and perfected lien
> upon and security interest in such Pledged Securities as security for the
> payment and performance of the Investor Revolver Obligations (subject only to
> the liens and security interest that comprise the Senior Security Interest);
> 
> (f) the pledge effected hereby is effective to vest in the Collateral Agent,
> on behalf of the Secured Parties, the rights of the Collateral Agent in the
> Collateral as set forth herein;
> 
> (g) all of the Pledged Interests have been duly authorized and validly issued
> and are fully paid and nonassessable;
> 
> (h) all information set forth herein relating to the Pledged Interests is
> accurate and complete in all material respects as of the date hereof; and
> 
> (i) the pledge of the Pledged Interests pursuant to this Agreement does not
> violate Regulation T, U or X of the Federal Reserve Board or any successor
> thereto as of the date hereof.

3 of 18



--------------------------------------------------------------------------------

SECTION 4. Registration in Nominee Name; Denominations. The Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the Pledgors,
endorsed or assigned in blank or in favor of the Collateral Agent. Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. The Collateral Agent shall at all times have the right
to exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

 SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

> > (i) Each Pledgor shall be entitled to exercise any and all voting and/or
> > other consensual rights and powers inuring to an owner of Pledged Securities
> > or any part thereof for any purpose consistent with the terms of this
> > Agreement, the Revolving Credit Agreement and the other Loan Documents;
> > provided, however, that such Pledgor will not be entitled to exercise any
> > such right if the result thereof could materially and adversely affect the
> > rights inuring to a holder of the Pledged Securities or the rights and
> > remedies of any of the Secured Parties under this Agreement or the Revolving
> > Credit Agreement or any other Loan Document or the ability of the Secured
> > Parties to exercise the same.
> > 
> > (ii) The Collateral Agent shall execute and deliver to each Pledgor, or
> > cause to be executed and delivered to each Pledgor, all such proxies, powers
> > of attorney and other instruments as such Pledgor may reasonably request for
> > the purpose of enabling such Pledgor to exercise the voting and/or
> > consensual rights and powers it is entitled to exercise pursuant to
> > subparagraph (i) above and to receive the cash dividends it is entitled to
> > receive pursuant to subparagraph (iii) below.
> > 
> > (iii) Each Pledgor shall be entitled to receive and retain any and all cash
> > dividends, interest and principal paid on the Pledged Securities to the
> > extent and only to the extent that such cash dividends, interest and
> > principal are permitted by, and otherwise paid in accordance with, the terms
> > and conditions of the Revolving Credit Agreement, the other Loan Documents
> > and applicable laws. All noncash dividends, interest and principal, and all
> > dividends, interest and principal paid or payable in cash or otherwise in
> > connection with a partial or total liquidation or dissolution, return of
> > capital, capital surplus or paid-in surplus, and all other distributions
> > (other than distributions referred to in the preceding sentence) made on or
> > in respect of the Pledged Securities, whether paid or payable in cash or
> > otherwise, whether resulting from a subdivision, combination or
> > reclassification of the outstanding capital stock of the issuer of any
> > Pledged Securities or received in exchange for Pl ged Securities or any part
> > thereof, or in redemption thereof, or as a result of any merger,
> > consolidation, acquisition or other exchange of assets to which such issuer
> > may be a party or otherwise, shall be and become part of the Collateral,
> > and, if received by any Pledgor, shall not be commingled by such Pledgor
> > with any of its other funds or property but shall be held separate and apart
> > therefrom, shall be held in trust for the benefit of the Collateral Agent
> > and shall be forthwith delivered to the Collateral Agent in the same form as
> > so received (with any necessary endorsement).
> > 
> > (iv) With regard to the pledge of the shares of MEMC Electronic Materials
> > S.p.A, the Collateral Agent shall take all reasonable actions required by
> > applicable mandatory provisions of Italian law in order to enable the
> > Pledgors to exercise all the rights to which the Pledgors are entitled under
> > this Section 5.

4 of 18



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest or principal that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
subject to the provisions of this paragraph (b) have the sole and exclusive
right and authority to receive and retain such dividends, interest or principal.
All dividends, interest or principal received by the Pledgor contrary to the
provisions of this Section 5 shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement). Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) hall be retained by the Collateral Agent in
an account to be established by the Collateral Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 7. After all Events of Default have been cured or waived, the Collateral
Agent shall promptly repay to each Pledgor all cash dividends, interest or
principal (without interest), that such Pledgor would otherwise be permitted to
retain pursuant to the terms of paragraph (a)(iii) above and which remain in
such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 5,
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers, provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Pledgors to exercise such rights. After all Events of Default have
been cured or waived, each Pledgor will have the right to exercise the voting
and consensual rights and powers that it would otherwise be entitled to exercise
pursuant to the term of paragraph (a)(i) above.

 SECTION 6. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, subject to applicable regulatory and legal
requirements, the Collateral Agent may sell the Collateral, or any part thereof,
at public or private sale or at any broker's board or on any securities
exchange, for cash, upon credit or for future delivery as the Collateral Agent
shall deem appropriate. The Collateral Agent shall be authorized at any such
sale (if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to Persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on e part of any Pledgor, and, to the extent permitted by applicable law,
the Pledgors hereby waive all rights of redemption, stay, valuation and
appraisal any Pledgor now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall give a Pledgor 10 days' prior written notice (which
each Pledgor agrees is a "reasonable authenticated notification of disposition"
within the meaning of Section 9-611 of the UCC (as defined in the Security
Agreement) of the Collateral Agent's intention to make any sale of such
Pledgor's Collateral. Such notice, in the case of a public sale, shall state the
time and place for such sale and, in the case of a sale at a broker's board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the ollateral Agent may (in
its sole and absolute

5 of 18



--------------------------------------------------------------------------------

discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid in full by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be s old again upon like notice. At any
public (or, to the extent permitted by applicable law, private) sale made
pursuant to this Section 6, any Secured Party may bid for or purchase, free from
any right of redemption, stay or appraisal on the part of any Pledgor (all said
rights being also hereby waived and released), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
Investor Revolver Obligation then due and payable to it from such Pledgor as a
credit against the purchase price, and it may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to such Pledgor therefor. For purposes hereof, (a) a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof, (b) the Collateral Agent shall be free to carry out such sale pursuant
to such agreement and (c) such Pledgor shall not be entitled to the return of
the Collateral or any portion thereof sub ject thereto, notwithstanding the fact
that after the Collateral Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Investor Revolver Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

 SECTION 7. Application of Proceeds of Sale. The Collateral Agent shall apply
the proceeds of any collection or sale of the Collateral, as well as any
Collateral consisting of cash, as follows:

>  FIRST, to the payment in full of any Bank Revolver Obligations outstanding,
> to the extent that the Bank Loan Documentation is in force;
> 
> SECOND, to the payment of all costs and reasonable expenses incurred by the
> Administrative Agent or the Collateral Agent (in its capacity as such
> hereunder or under any other Loan Document) in connection with such collection
> or sale or otherwise in connection with this Agreement or any of the Investor
> Revolver Obligations, including all court costs and the reasonable fees and
> expenses of its agents and legal counsel, the repayment of all advances made
> by the Collateral Agent hereunder or under any other Loan Document on behalf
> of any Pledgor and any other costs or expenses incurred in connection with the
> exercise of any right or remedy hereunder or under any other Loan Document;
> 
> SECOND, to the payment in full of the Investor Revolver Obligations (the
> amounts so applied to be distributed among the Secured Parties pro rata in
> accordance with the amounts of the Investor Revolver Obligations owed to them
> on the date of any such distribution);
> 
> THIRD, to the payment in full of the Indenture Obligations outstanding; and
> 
> FOURTH, to the Pledgors, their successors or assigns, or as a court of
> competent jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds,

6 of 18



--------------------------------------------------------------------------------

moneys or balances in accordance with this Agreement. Upon any sale of the
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 8. Reimbursement of Collateral Agent.  (a)  Each Pledgor agrees to pay
upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, other charges and disbursements of its
counsel and of any experts or agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder or (iv) the failure by such Pledgor to perform or
observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor agrees to indemnify the Collateral Agent and the
Indemnitees (as defined in Section 11.03 of the Revolving Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
other charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations thereunder or the consummation of the other
transactions contemplated thereby or (ii) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto, provided that such indemnity hall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Any amounts payable as provided hereunder shall be additional Investor
Revolver Obligations secured hereby and by the other Security Documents. The
provisions of this Section 8 shall remain operative and in full force and effect
regardless of the termination of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Investor Revolver
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Collateral Agent or any other Secured Party. All amounts due under this
Section 8 shall be payable on written demand therefor and shall bear interest at
the rate specified in Section 2.10(c) of the Revolving Credit Agreement.

SECTION 9. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent's name or in the name of such Pledgor, to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral, to endorse checks, drafts,
orders and other instruments for the payment of money payable to the Pledgor
representing any interest or dividend or other distribut n payable in respect of
the Collateral or any part thereof or on account thereof and to give full
discharge for the same, to settle, compromise, prosecute or defend any action,
claim or proceeding with respect thereto, and to sell, assign, endorse, pledge,
transfer and to make any agreement respecting, or otherwise deal with, the

7 of 18



--------------------------------------------------------------------------------

same; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, empl oyees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 10. Waivers; Amendment.  (a)  No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provisions of this Agreement or consent to any departure by any
Pledgor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Pledgor in an case shall entitle such Pledgor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 11.02 of the Revolving Credit Agreement.

SECTION 11. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the "Federal Securities Laws") with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Coll eral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale, in either case in accordance with a v alid exemption from
registration under the Federal Securities Laws. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Securities at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem

8 of 18



--------------------------------------------------------------------------------

reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 11 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

SECTION 12. Registration, etc. Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the Collateral
Agent desires to sell any of the Pledged Securities at a public sale, it will,
at any time and from time to time, upon the written request of the Collateral
Agent, use its reasonable best efforts to take or to cause the issuer of such
Pledged Securities to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Securities. Each
Pledgor further agrees to indemnify, defend and hold harmless the Collateral
Agent, each other Secured Party, any underwriter and their respective officers,
directors, affiliates and controlling Persons from and against all loss,
liability, expenses, costs of counsel (including, without limitation, reasonable
fees and expenses to the Collateral Agent o legal counsel), and claims
(including the costs of investigation) that they may incur insofar as such loss,
liability, expense or claim arises out of or is based upon any alleged untrue
statement of a material fact contained in any prospectus (or any amendment or
supplement thereto) or in any notification or offering circular, or arises out
of or is based upon any alleged omission to state a material fact required to be
stated therein or necessary to make the statements in any thereof not
misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Pledgor or the issuer of such Pledged Securities by the Collateral Agent or any
other Secured Party expressly for use therein. Each Pledgor further agrees, upon
such written request referred to above, to use its reasonable best efforts to
qualify, file or register, or cause the issuer of such Pledged Securities to
qualify, file or register, any of the Pledged Securities under th e Blue Sky or
other securities laws of such states as may be requested by the Collateral Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations. Each Pledgor will bear all costs and expenses of
carrying out its obligations under this Section 12. Each Pledgor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 12 and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 12 may be specifically enforced.

SECTION 13. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Revolving
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Investor Revolver Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Investor Revolver Obligations, or
any other amendment or waiver of or any consent to any departure from the
Revolving Credit Agreement, any other Loan Document or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
nonperfection of any other collateral, or any release or amendment or waiver of
or consent to or departure from any guaranty, for all r any of the Investor
Revolver Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Pledgor in respect of
the Investor Revolver Obligations or in respect of this Agreement (other than
the indefeasible payment in full of all the Investor Revolver Obligations).

SECTION 14. Termination or Release. (a)  This Agreement and the security
interests granted hereby shall terminate when all the Investor Revolver
Obligations have been performed or indefeasibly paid in full in cash, as
applicable and the Lenders have no further commitment to lend under the
Revolving Credit Agreement.

9 of 18



--------------------------------------------------------------------------------

(b) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Revolving Credit Agreement to any Person that is not a
Pledgor, or, upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 11.02 of
the Revolving Credit Agreement, the security interest in such Collateral shall
be automatically released.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) or Section 17, the Collateral Agent shall execute and deliver to any
Pledgor, at such Pledgor's expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 14 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 11.01 of the Revolving Credit
Agreement. All communications and notices hereunder to any Subsidiary Pledgor
shall be given to it at the address or telecopy number set forth on Schedule I,
with a copy to the Borrower.

SECTION 16. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.

SECTION 17. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Pledgor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of such Pledgor, the Collateral Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Pledgor shall have the right to assign its rights hereunder or any i erest
herein or in the Collateral (and any such attempted assignment shall be void),
except as expressly contemplated by this Agreement or the other Loan Documents.
In the event that a Pledgor ceases to be a Subsidiary pursuant to a transaction
permitted under the Loan Documents, such Pledgor shall be released from its
obligations under this Agreement without further action. This Agreement shall be
construed as a separate agreement with respect to each Pledgor and may be
amended, modified, supplemented, waived or released with respect to any Pledgor
without the approval of any other Pledgor and without affecting the obligations
of any other Pledgor hereunder.

SECTION 18. Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by each Pledgor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making of the Loans by the Lenders regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as any Investor Revolver Obligation remains
unpaid and as long as the Commitments have not been terminated.

(b) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining

10 of 18



--------------------------------------------------------------------------------

provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 19. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract, and shall become effective
as provided in Section 17. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 21. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Revolving Credit Agreement shall be applicable to this
Agreement. Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting this Agreement.

SECTION 22. Jurisdiction; Consent to Service of Process.  (a)  Each Pledgor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other anner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any Pledgor or its properties in the courts of any
jurisdiction.

(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE,

11 of 18



--------------------------------------------------------------------------------

AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 24. Limitation on Security Interest. Anything contained in this
Agreement to the contrary notwithstanding, the obligation hereunder secured by
each Subsidiary Pledgor shall be limited to a maximum aggregate amount equal to
the greatest amount that would not render such Subsidiary Pledgor's secured
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the "Fraudulent Transfer
Laws"), in each case after giving effect to all liabilities of such Subsidiary
Pledgor, contingent or otherwise, that would be taken into account in
determining whether the incurrence of the obligation would constitute a
fraudulent conveyance under the Fraudulent Transfer Laws and after giving
effect, both in determining such Subsidiary Pledgor's probable debt hereunder
and in determining its assets, to the existence of any rights to subrogation, co
ribution, reimbursement, indemnity or similar rights of such Subsidiary Pledgor
pursuant to (a) applicable law or (b) any agreement, including the Indemnity,
Subrogation and Contribution Agreement.

 

SECTION 25. Additional Pledgors. Pursuant to Section 5.12 of the Revolving
Credit Agreement, each Subsidiary Loan Party that was not in existence or not a
Subsidiary Loan Party on the date of the Revolving Credit Agreement is required
to enter into this Agreement as a Subsidiary Pledgor upon becoming a Subsidiary
Loan Party. Upon execution and delivery by the Collateral Agent and a Subsidiary
of an instrument in the form of Annex 1, such Subsidiary shall become a
Subsidiary Pledgor hereunder with the same force and effect as if originally
named as a Subsidiary Pledgor herein. The execution and delivery of such
instrument shall not require the consent of any Pledgor hereunder. The rights
and obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Pledgor as a party to this
Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

  MEMC ELECTRONIC MATERIALS, INC.,
as Issuer

By: /s/ James M. Stolze
Name: James M. Stolze
Title: Executive Vice President, Chief Financial Officer     By /s/ Kenneth L.
Young
Name: Kenneth L. Young
Title: Treasurer

12 of 18



--------------------------------------------------------------------------------



   

EACH OF THRE SUBSIDIARIES LISTD ON SCHEDULE I HERETO

By /s/ Kenneth L. Young
Name: Kenneth L. Young, in his capacity as Treasuer for each of the Subsidiaries
listed on Schedule I hereto     CITIBANK, N.A., as Trustee

By: /s/ Allen Fisher
Name: Allen Fisher
Title: Vice President

 

--------------------------------------------------------------------------------

Schedule I to the
Pledge Agreement

SUBSIDIARY PLEDGORS

Name Address County MEMC International, Inc. 501 Pearl Drive
P. O. Box 8
St. Peters, MO 63376 St. Charles







MEMC Pasadena, Inc. 3000 North South Street
Pasadena, TX 77503 Harris MEMC Southwest Inc. 6800 Highway 75 South
Sherman, TX 75090 Grayson PlasmaSil, LLC 501 Pearl Drive
P. O. Box 8
St. Peters, MO 63376 St. Charles       SiBond, LLC 501 Pearl Drive
P. O. Box 8
St. Peters, MO 63376 St. Charles

13 of 18



--------------------------------------------------------------------------------



MEMC Holdings Corporation 501 Pearl Drive
P. O. Box 8
St. Peters, MO 63376

St. Charles

 

--------------------------------------------------------------------------------

Schedule II to the
Pledge Agreement

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS

Issuer Number of
Certificate Registered
Owner Number and
Class of
Shares
or Other
Equity
Interests Percentage
of
Shares
or Other
Equity
Interests        

 

 

 

 

 

DEBT SECURITIES

Issuer Principal
Amount  Date of Note

Maturity Date

 

 

14 of 18



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Annex 1 to the
Pledge Agreement



  SUPPLEMENT NO. [ ] dated as of [ ] to the PLEDGE AGREEMENT dated as of March
3, 2003, among MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation, the
"Borrower"), each subsidiary of Borrower listed on Schedule I thereto (each such
subsidiary individually a "Subsidiary Pledgor"and collectively, the "Subsidiary
Pledgors"; the Borrower and the Subsidiary Pledgors are referred to herein
individually as a "Pledgor" and collectively as the "Pledgors") and CITICORP
USA, INC., as collateral agent (in such capacity, the "Collateral Agent") for
the Secured Parties (as defined in the Security Agreement).

 A. Reference is made to (a) the Revolving Credit Agreement dated as of December
5, 2002 (as amended, supplemented or otherwise modified from time to time, the
"Revolving Credit Agreement"), among the Borrower, the lenders from time to time
party thereto (the "Lenders"), the Collateral Agent and Citicorp USA, Inc., as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent") and (b) the Guarantee Agreement dated as of March 3, 2003 (as amended,
supplemented or otherwise modified from time to time, the "Guarantee Agreement")
among the Subsidiary Pledgors and the Collateral Agent.

B. Capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Revolving Credit Agreement.

  A. The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans. Pursuant to Section  5.12 of the Revolving Credit
Agreement, each Subsidiary Loan Party that was not in existence or not a
Subsidiary Loan Party on the date of the Revolving Credit Agreement is required
to enter into the Pledge Agreement as a Subsidiary Pledgor upon becoming a
Subsidiary Loan Party. Section 25 of the Pledge Agreement provides that such
Subsidiaries may become Subsidiary Pledgors under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the "New Pledgor") is executing this Supplement in
accordance with the requirements of the Revolving Credit Agreement to become a
Subsidiary Pledgor under the Pledge Agreement in order to induce the Lenders to
make additional Loans and as consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

SECTION 1. In accordance with Section 25 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally

15 of 18



--------------------------------------------------------------------------------

named therein as a Pledgor and the New Pledgor hereby agrees (a) to all the
terms and provisions of the Pledge Agreement applicable to it as a Pledgor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct on and as of
the date hereof except to the extent a representation and warranty expressly
relates solely to a specific date in which case such representation and warranty
shall be true and correct on such date. In furtherance of the foregoing, the New
Pledgor, as security for the payment and performance in full of the Investor
Revolver Obligations (as defined in the Pledge Agreement), does hereby create
and grant to the Collateral Agent, its successors and assigns, for the benefit
of t Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Pledgor's right, title and interest in and to the
Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a "Subsidiary Pledgor" or a "Pledgor" in the Pledge Agreement shall
be deemed to include the New Pledgor. The Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature hereto, below, with a copy to the Borrower.

SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

16 of 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

[NAME OF NEW PLEDGOR],

 

  By_____________________________________   Name:
Title:
Address:       CITICORP USA, INC., as Collateral Agent,          
By______________________________________
Name:
Title:



> > > > > > > > >  

--------------------------------------------------------------------------------

Schedule I to
Supplement No. [ ]
to the Pledge Agreement

Pledged Securities of the New Pledgor

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS

Issuer
Number of
Certificate
Registered
Owner Number and
Class of
Shares
or Other
Equity
Interests Percentage
of
Shares
or Other
Equity
Interests
       

 



DEBT SECURITIES

 

17 of 18



--------------------------------------------------------------------------------

 

Issuer

Principal

Amount  Date of Note

 

Maturity Date

18 of 18